 34DECISIONS OF THE NATIONAL-LABOR RELATIONS BOARDDaniel Gerhardi d/b/a Daniel'sPallet ServiceandKenneth Earlyand-DavidCrist.Cases 7-CA-24270(1) and 7-CA-24270(2)-26 February 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 12 August 1986 Administrative Law JudgeIrwin H. Socoloff issued the attached decision. TheRespondent filed exceptions, a supporting brief,and a brief opposing the General Counsel's cross-exception.The General Counsel filed a cross-ex-ception and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,DanielGerhardi d/b/a Daniel's PalletService, Flat Rock, Michigan, its officers, agents,successors, and assigns, shall take the action setforth in the Order as modified.'We note that,in additionto the incidents mentioned by the judge,several other incidents occurred in which the Respondentharassed em-ployee Earley On 2 February 1985, immediately after cursing Earley forhaving signedan authorizationcard, the Respondent ordered him, for thefirst time,to have his blood tested for intoxicants On the same day, theRespondent's owner, again for the first time, visited Earley's house at11:30 p.m and ordered him to report to work on Saturday morning. On4 February, during a mandatory employee meeting, a supervisor passedout written reprimands to Earley and employee Crist, cursed them, andremarked, "You guys wanta union thatbad, take these." During thesame meeting,Earley complained about having been previously cursedby the Respondent for having signed an authorization card. The owner'swife, a supervisor, replied, "You are low lives, fucker You no-good son-of-a-bitch." On 5 February, as Earley was punching out, the same super-visor yelled, "Have a good day, you motherfucker " Two days later, theRespondent's owner, complaining about a low payroll, approached Cristand asked him to inspect the books because Crist "knew all the answers."The Respondent then approached Earley, who was working nearby, tookEarley's hammer, shouted, "I want rock and roll," andsmashedan adja-cent stereo to pieces Earley testified that he was frightened by this inci-dent and that he quit the next day because, with Crist having quit, hethought that the Respondent'sharassmentwould be directed solely athimz It appears from the record that the Respondent may have deniedCrist and Earley employment-related benefits, as well as wages, becauseof their union activitiesTo require the Respondent to compensate thediscnmmateesfor such losses of benefits, if any, we have modified thejudge's recommended Order accordingly. Member Johansen also notesthat the Respondent's removal of Crest's firewood, not found to be a sep-arate unfair labor practice by the judge, was mentioned in the charge andlitigated at the hearing, but was not specifically alleged in the complaint.1.Substitute the following for paragraph 2(a)."(a)Offer to Kenneth Earley and David Cristimmediate and full reinstatement to- their formerpositions or, if those positions no longer exist, tosubstantially equivalent positions, without prejudiceto their `seniority' or any other rights and privilegespreviously enjoyed, and make them whole for anyloss of earnings and other benefits, suffered--as aresult of the discrimination against them by pay-ment to each of them a- sum of money equal to thatwhich each normally would have earned as wagesor received as benefits, from, the. date of the dis-crimination to the date, of the Respondent's offer ofreinstatement, less net earnings during such period,with backpay to be computed in the manner pre-scribed in F.W. Woolworth Co.,90 NLRB 289(1950),with interest as set forth inFlorida SteelCorp.,231 NLRB 651 (1977)."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT interrogate you about your unionactivitiesand sympathies, or threaten you withmore onerous working conditions because you sup-port the Union.WE WILL NOT harass, change the working condi-tions of, or constructively discharge you because ofyour activities on behalf of the Union.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer to Kenneth Earley and DavidCrist immediate and full reinstatement to theirformer positions or, if those positions no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or any other rights andprivileges previously enjoyed.WE WILL make them whole for any loss of earn-ings and other benefits they may have suffered be-cause of the discrimination against them, plus inter-est.WE WILL notify each of them that we have re-moved from our files any reference to his dis-charge and that the discharge will not be usedagainst him in any way.283 NLRB No. 6 DANIEL'S PALLET SERVICE35All our employees are free to join and supportCylinderGas,Chemical,Petroleum,Distillery,Auto Service and Accessory Drivers Local UnionNo. 283,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, or any other labor organization of their choos-ing.DANIEL GERHARDI D/B/A DANIEL'SPALLET SERVICERichard Connolly,Esq.,for the General Counsel.Paul Richards,Esq.andCraigW. Lange, Esq.,of Troy,Michigan,for the Respondent.DECISIONSTATEMENT OF THE CASEIRWIN H. SOCOLOFF,Administrative Law Judge. Oncharges filed on 8 February and 25 March 1985,by Ken-neth Earley and David Crist,againstDaniel Gerhardid/b/a Daniels Pallet Service(the Respondent),the Gen-eral Counsel of the National Labor Relations Board, bythe Regional Director for Region 7, issued a consolidat-ed complaint 27 March 1985,alleging violations by Re-spondent of Section 8(a)(3) and(1) and Section 2(6) and(7) of the National Labor Relations Act. Respondent,' byits answer, denied'the commission of any unfair laborpractices.Pursuant to notice,trialwas held before me in Detroit,Michigan,on 10 and 11 July,1985,at which the GeneralCounsel and the Respondent were represented by coun-sel and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses,and to introduce evi-dence.Thereafter,the parties filed briefs which havebeen duly considered.On the entire record in this case,and from my obser-vations of the witnesses,Imake the followingFINDINGS OF FACTlabor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundDaniel's Pallet Service is a small family owned and op-erated wood pallet repair and wholesale distribution busi-ness employing some'10 or fewer laborers. The businesswas founded by Daniel Gerhardi and is run by Gerhardi,with the assistance of his wife, Shirley,and his sister,Cheryl Ouellette. IOn 31 January 1985 employee David Crist asked hisfellow laborers to visit his home at the conclusion of theworkday.At that time,Crist distributed cards designat-ing the Union as the employees'collective-bargainingrepresentative and the authorization cards were signedby Crist,Kenneth Earley,and others.On 1 February1985 Respondent received a telegram,sent by the Union,demanding recognition.Crist and Early terminated theiremployment 8 February.In the instant case, the General Counsel contends thatCrist and Earley were constructively discharged becauseof their union activities and that,during the week pre-ceding the constructive discharges,Respondent harassedthose employees and changed their working conditions,for the same unlawful reasons.Respondent denies that itso acted in violation of Section 8(a)(3) of the Act andfurther contends that,in any event, and at all materialtimes,Cristwas a statutory supervisor.Also at issue iswhether Respondent,during the 1 through 8 Februaryperiod,violated Section 8(a)(1) of the Act by interrogat-ing employees about their union activities and sympa-thies; threatening employees with more onerous workingconditions because of their'support of the Union;threat-ening employees with plant closure it they selected theUnion to represent them;informing employees that itwould be futile for them to designate the Union as theirrepresentative.1. JURISDICTIONRespondent,a sole proprietorship,isengaged, at itsFlat Rock,Michigan place of business,in the repair, non-retail sale, and distribution of wood pallets and relatedproducts.During the year ending 31 December 1984, arepresentativeperiod,Respondent,in the course andconduct of its business operations, repaired,sold, and dis-tributed products valued in excess of $50,000 to Bor-man's, Inc., d/b/a FarmerJack's,aDetroit,Michiganbusiness,engaged in commercewithinthemeaning ofthe Act.I find that Respondent is an employer engagedin commerce within the meaning of Section2(2), (6), and(7) of the Act.II.LABOR ORGANIZATIONCylinder Gas, Chemical,Petroleum,Distillery,AutoService and Accessory Drivers Local Union No. - 283,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(the Union) is aB. Facts2During 1984, Respondent tolerated an undisciplinedworkplace environment and its work rules were not en-forced.Beginning in January 1985, it sought to changethat situation and it reposted its work rules and instituteda progressive disciplinary system to deal with tardinessand absenteeism.Pursuant thereto,Respondent,in Janu-ary, sent written disciplinary notices to employee TomPowell.Late in the month,Daniel Gerhardi met withthe unit employees to express his concern about employ-ee tardiness and unexcused absences.In this time period,iDaniel Gerhardi and Shirley Gerhardi are, concededly,statutory su-pervisors In light of the uncontradicted record evidence concerningOuellette's authority to hire, assign work, and responsibly direct employ-ees in their work, I find that Ouellette, too,is a supervisor within themeaning ofthe Act.2The factfindings contained herein are based on a composite of thedocumentary and testimonial evidence introduced at trialWhere'neces-sary to do so in order to resolve significant testimonial conflict,credibil-ity resolutions have been set forth, infra 36DECISIONS OF THE'NATIONALLABOR RELATIONS BOARDRespondent also acted to shorten the duration of the em-ployees' breaks and lunch periods.Near the end of January 1985, David Crist expressedto his fellow employees Crist's dissatisfaction with thenew rules. Crist was Respondent's most senior employee,having worked for it "off and on" for a period of 7years. In the course of his last period of employment, be-ginning July 1984,,Crist spent part of his worktime doingthe basic unit work, repair and construction of pallets,and the remainder of the time driving a hi-lo by oper-ation of which pallets were moved to and from the workarea.At those times when Daniel Gerhardi was presentat the worksite, he generally drove the hi-lo himself andCrist workedon pallets.On 29 January 1985 Crist contacted the Union and dis-cussed organization. In the next few days, he ' talkedabout that possibility to the unit employees. Crist ob-tained union authorization cards on the morning of 31January and, that day, asked the employees to come tohis house, after work, for the purpose of signing thecards.Crist lived in a house adjacent to the workplacewhich he rented from Gerhardi.Before the end of the workday, on 31-January, DanielGerhardi gave Crist a written reprimand for leavingwork early on 18 January, failing to report for work atall_ on 21 January, and arriving late for work on 22, 28,29, and 30 January. Crist did not protest that matter.After work, he held the employee meeting as scheduledand obtained signed authorization cards which he deliv-ered to the Union.At 1:47 p.m. on 1 February, Shirley Gerhardi receiveda telephonicmail-a-gram from the Union, advising that amajority of the unit employees had designated the Unionas their collective-bargaining representative and demand-ing recognition. It is undisputed that Shirley Gerhardithen went to the work area and asked Crist if he knewanything about the Union. Crist said that he had done iton his own time. Shirley Gerhardi then began to curse atCrist, in the presence of the other employees.WhenDanielGerhardi arrived, Shirley told him that - "thisasshole is trying to geta union in."She turned to theworking employees and asked, "[H]ow many other fuck-ing assholesare involved in the Union?" The Gerhardistook Crist out of , the hi-lo and told him to work at"prepping," that is, construction and repair of pallets.Shirley Gerhardi stated that it was lucky that she did nothave a gun and she told Crist to "prep his fucking assoff."Daniel Gerhardi said that he wanted Crist out ofthe house that he, Crist, was renting-from Gerhardi andasked Crist who, beside himself and employee Earley,was involved in the Union. Later that day, Gerhardiserved Crist with a notice of termination of tenancy andretrieved firewood he had earlier given to Crist for usein heating the house. That night, Gerhardi placed a tele-phone call to Crist at 2:45 a.m. and told him to reportfor' work on the next day, Saturday, 2 February.Employee Kenneth Earley signed an authorizationcard on 31 January, but was not present for the events ofthe afternoon of Friday, 1 February. Earley, who hadworked for Respondent "off and on" for a period of 2years and, continuously,since22 August 1984, generallydivided his time between working on pallets and loadingand unloading some onto and off of a trailer. During themoriningof 1 February, Early asked Daniel Gerhardi forpermissionto take part or all of the afternoon off so thathe could make payment on his gas bill and prevent ashut off. The request was granted. Earleylatertold Ger-hardi that, after paying the bill, he spent the rest of theafternoon at the bar. At 11:30 that night, `Gerhardi wentto Earley's houseand told him to report for work on thenext day, Saturday, 2 February.Earley arrived at work, on 2 February, as instructed,but told Gerhardi that he again needed time off to makepayment on a utility bill, this time to prevent a shut offof electricity. Before Earley left, Gerhardi approachedhim and, according to Earley's uncontradicted testimony,asked if he, Early, had signed one of the union cards.Early said, "yes." Gerhardi stated that "there will be nofucking union here." When Earley asked, "[W]ell, whatare you going to do, close down the doors," Gerhardicalled Earley a "low'life son of a bitch" and said,again,that there would not bea union.The uncontradicted, testimony of Crist and Early re-veals that, on Monday, 4 February, employee Tim Lizy-ness deliveredinstructionsfrom Gerhardi that Crist andEarley were to do pallet work only, and were not todrive the hi-lo or load or unload the trailer. Thereafter,Crist and Earley did, pallet workalmostexclusivelywhich, the record evidencesuggests,was more arduousandlessdesirable work. At the end of the -workday on 4February,Daniel andShirley Gerhardi gathered the em-ployees together and handed written reprimands to Cristand Earley forlatenessand absence during the month ofJanuary.According to the corroborated testimony ofCrist and Earley, Shirley Gerhardi, at thismeeting,cursed at the two employees, called them backstabbers,and asked why they wanteda union.3 ,It isundisputedthatDanielGerhardi stated to the employees that, aunion would not do them any good. Gerhardi said that,on oneoccasion,he, Gerhardi, had been fired from a joband had sought, but did not receive,aid from a union.The essentially uncontradicted testimony of Crist andEarley reveals that, in addition to the change of dutieswhich they sufferedbeginningon 4 February, the twoemployees and, particularly, Crist, became the objects ofa campaignof ridiculeand harassmentconducted by theGerhardis and Ouellette during the week of 4 to'8 Feb-ruary. In particular, Shirley Gerhardi, in the presence ofthe other employees, continually cursed at Crist andcalled him 'a "backstabber" as Crist performed his as-signed pallet work duties. Crist and Earley, -who had notreceived previous criticism concerning the speed atwhich they' worked, were constantly told they were"dogging" it and that they were to pick up the pace oftheirwork, On 7 February, Daniel' Gerhardi, a veryphysicallyimposingman, approached the work area.Gerhardi went to a stereo set located in the workplaceand, in the presence of the employees, picked it up,threw it to the ground, and repeatedly struck it with ahammer until it was destroyed. Later that day, Ouellette3'The Gerhardis in their testimony, denied that these comments weremade at the 4 February meeting As their testimony was neither corrobo-rated nor convincing on this point, it is not credited DANIEL'S PALLET SERVICEcursed at Crist and demanded to know why she'had notbeen told about the Union. Ouellette told Crist that he"would get his" and that she would ride him and makehim "work his ass off." Later that day, Daniel Gerhardigave Crist a written reprimand for returning 4 minuteslate from a break on 5 February, and for disturbing otheremployees.About 1:30 p.m. on Friday, 8 February, Crist toldShirleyGerhardi that he was quitting as he "justcouldn't handle it anymore." Shortly thereafter, Earleyinformed the Gerhardis that he, too, was quitting. Shir-ley Gerhardi started clapping her hands and said: "Yeay,we got rid of both of them fuckers now."Gerhardi testified that his action of 4 February, re-moving Crist and Earley from their hi-lo and trailerduties,was taken for safety reasons. Thus, Gerhardiclaimed that he believed that Crist and Earley wereunder the influence of illegal drugs and he did not wantthem to handle power equipment. However, Gerhardifurther testified that he believed that the two employeesworked, while under the influence, during the month ofJanuary 1985, yet, Gerhardi made no change in their as-signed duties until 4 February, immediately after theadvent of the Union. Respondent offered no evidence insupport of Gerhardi's claimed belief that Crist andEarley worked while under the influence of drugs.Gerhardi also testified that, at the end of October1984, he conducteda meetingof the employees, at whichtime he told them that Crist was being "placed on super-vision." According to Gerhardi, the employees were fur-ther advised that, while Crist would not have authorityto hire, fire, or discipline employees, he could bring mat-ters pertaining to discipline to Gerhardi's attention. Cristwas also empowered to deal with emergency situations.Crist, in his testimony, denied that he was ever giventhe authority to hire, fire, grant pay increases, grant timeoff,discipline employees, or direct them it their work.He testified that, in the absence of the Gerhardis, theday-shiftworkers functioned under the supervision ofOuellette. In light of Crist's credible testimony in thisregard, and in the absence of corroboration of Gerhardi'stestimony concerning the October 1984 employee meet-ing, I find that the claimed delegation of supervisory au-thority, in October 1984, did not, in fact, take place. Thisconclusion is further buttressed by the confused and self-contradictory state of Gerhardi's testimony concerningthe weight he accorded to ' Crist's views, in late Januaryand early February 1985, about certain disciplinary mat-ters.Although there is record evidence that Crist, in thefall of 1984 to the winter of 1985 period, as Respondent'smost senior employee,gave occasional and incidental in-struction and direction to fellow workers, and particular-ly new workers, and answered' their questions based onhis experience, there is an entire absence of evidence thathe, at any time, exercised independent judgment in thatregard. Rather, there is substantial evidence that the jobsof the laborers were routine in nature;' that "everybodypretty much knew their own job," and that the employ-ees frequently instructed and directed each other. Attimes,Respondent's supervisory officials did choose totransmit their instructions through Crist.37C. ConclusionsAs shown in the statement of facts, Respondent,through the Gerhardis and Ouellette, during the 1through 8 February period, engaged in repeated interro-gations of its employees concerning their union activitiesand sympathies. On 1 February Shirley Gerhardi askedCrist if he knew anything abouta union.She then turnedto the other employees and asked who ellse was involvedin the Union. On 2 February Daniel Gerhardi askedEarly if he had signeda unioncard.At the 4 Februaryemployee meeting, Shirley Gerhardi demanded to knowwhy the employeeswanted a union.On 7 ]FebruaryOuellette questioned Crist concerning why he had nottold her about the Union. I find and conclude, as allegedin the complaint,thatRespondent,by itsinterrogationsof employees concerning their union activities and sym-pathies, violated Section 8(a)(1) of the Act. I further con-clude, as alleged, in the complaint, that on 7 FebruaryRespondent threatened employees with more onerousworking conditions because of their support. of theUnion, in violation of Section 8(a)(1). On that date, Ouel-lette, after interrogating Crist about the Union, told himthat he "would get his" and that she, Ouellette, wouldride him and make him "work his ass of"The complaint further alleges thatRespondent,throughDanielGerhardi, threatened employees withplant closure if they selected the Union to representthem. This allegation, apparently, is based on Gerhardi'sconversation with Earley on 2 February. However, therecord evidence reveals that, during that conversation, itwas Earley, not Gerhardi, who introduced the subject of"closing down the doors" and that Gerhardi did notcomment on that suggestion. Accordingly, this allegationmust be dismissed. I likewise find no record evidence tosupport the complaint allegation that, on 4 February, Re-spondent informed its employees that it would be futilefor them to select the Union as their bargaining agent.At the employee meeting on that date, Daniel Gerhardiopined that a union would not do the employees anygood. Gerhardi made this statement while relating to theemployees the facts surrounding an incident in whichGerhardi, as an employee, had sought, but did not re-ceive, aid from a union. The totality of his remarks werenot coercive.As detailed in the statement of facts, the record evi-dence fully supports the complaint allegations that Cristand Earley were constructively discharged, in violationof Section 8(a)(3) of the Act, on 8 February 1985, 1week after Respondent received the Union's demand forrecognition. Through its unlawful interrogations of 1 and2 February, Respondent learned that Crist had launchedthe union movement and that Earley was a union sup-porter. Respondent reacted quickly, removing those em-ployees from their duties andassigningthem to less de-sirable work. During the week of 4 through 8 February,Respondent, through the Gerhardis and Ouellette, re-peatedly cursed at them and called them "backstabbers"in the presence of the other employees. Amidst an an-tiunion diatribe,Respondent continually warned Cristand Earley to pick up their work pace and accused themof "dogging" it. Crist was told that he "would get his" 38DECISIONS OF THENATIONALLABOR RELATIONS BOARDand that he would be made to "work his ass off." Re-spondent made clear to the employees that the change inwork assignments and the campaign of harassment werein retaliation for their union activities and I find and con-clude that,by those actions,Respondent further violatedSection 8(a)(3) of theAct. Thenew working conditionsimposed on Crist and Earley, because of their union ac-tivities,were highly oppressive and were designed tocause, and did cause,their resignations.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practice conduct in violation of Section8(a)(3) and (1) of the Act, I shall recommend that it beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.CONCLUSIONS OF LAW1.Respondent Daniel Gerhardi d/b/a Daniel's PalletService is an employer engaged in commerce and in op-erations affecting commerce, within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2.Cylinder Gas, Chemical, Petroleum, Distillery, AutoService and Accessory Drivers Local Union No: 283,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America is a labor orga-nization within the meaning of Section 2(5) of the Act.3.By interrogating employees about their union activi-tiesand sympathies and threatening employees withmore onerous working conditions because of their sup-port of the Union, Respondent has engaged in unfairlabor practice conduct within the meaning of Section8(a)(1) of the Act.4.By harassing, changing the working conditions, andconstructively discharging employeesKenneth Earleyand David Crist because of their union activities, Re-spondent has engaged in unfair labor practice conductwithin the meaning of Section 8(a)(3) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed44 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be, deemed waived for all pur-poses.ORDERThe Respondent,DanielGerhardi d/b/a Daniel'sPallet Service, Flat Rock, Michigan, its officers,agents,successors,and assigns, shall1.Cease and desist from(a) Interrogatingemployees about theirunionactivitiesand sympathiesand threatening employees with moreonerous working conditions because of their support ofthe Union.(b)Harassing, changing the working conditions, andconstructively discharging employees because of theiractivities on behalf of the Union.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 _of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer to Kenneth Earley and David Crist immedi-ate and full reinstatement to their former positions or, ifthose positions no longer exist, to substantially equivalentpositions,without prejudice to their seniority and otherrights and privileges.Make them whole for any loss ofpay they may have suffered by reason of the discrimina-tion againstthem by payment to each of them of a sumof money equal to that which each normally would haveearned aswages, from the date of the discrimination tothe date of Respondent's offer of reinstatement, less netearningsduring such period, with backpay to be comput-ed in the manner prescribed in F.W. Woolworth Co.,90NLRB 289 (1950), with interest as set forth inFloridaSteelCorp.,231NLRB 651 (1977); (see generallyIsisPlumbing Co.,138 NLRB 716 (1962)).(b)Remove from its files any reference to the con-structive discharges and notify the employees that thishas been done and that the discharges will not be usedagainst them in any way.(c)Preserve and, on request,makeavailable to theBoard or itsagents,for examination and copying, allpayroll records,socialsecurity payment records, time-cards,personnelrecords and reports, and all otherrecords necessary to analyze the amounts of backpay dueunder thetermsof this Order.(d) Post at its Flat Rock, Michigan locale, copies ofthe attached notice marked "Appendix."5 Copies of thenotice, on forms provided by the Regional Director forRegion 7, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondentto ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what stepsRespondenthas taken to comply.5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLaborRelationsBoard" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "